United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2280
                        ___________________________

                               Derrick Wayne Walker

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                  Tyson Foods Inc

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                              Submitted: May 9, 2018
                               Filed: May 24, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Derrick Walker appeals after the district court1 adversely granted a motion to
dismiss his complaint as untimely or in the alternative for summary judgment on the

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
merits. Having carefully reviewed the record and the parties’ arguments on appeal,
we conclude that the district court did not err in its decision. See 42 U.S.C. § 2000e-
5(f)(1) (suit filed under Title VII must be brought within ninety days after receipt of
right-to-sue letter from Equal Employment Opportunity Commission); Hill v. John
Chezik Imps., 869 F.2d 1122, 1123-24 (8th Cir. 1989) (discussing equitable tolling);
see also Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en
banc) (standard of review for summary judgment decisions). We also conclude that
the district court did not abuse its discretion in denying Walker appointed counsel.
See Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of review;
there is no constitutional or statutory right to appointed counsel in civil cases).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-